 56DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTdiscourage membership in Division1483,Amalgamated Associationof Street,ElectricRailway andMotor Coach Employees of America,AFL, or in any otherlabor organization of our employees by means of discharge or by discrimination in anyotherfashion in regard to tenure of employmentor terms or conditions of employment.WE WILL NOT bymeans of discharge or interrogation or in any other manner inter-fere with, restrain,or coerce our employees in the exercise of the right to self-organi-zation, to form labor organizations,to join or assist the above-named Union or anyother labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bargaining orothermutual aid or protection,or to refrain from any or all such activities,except tothe extent that such right may be affected by a valid agreement requiring membershipin a labor organization as a condition of employment as authorized by Section 8 (a) (3)of the Act.WE WILL offer to Oma B. McReynoldsimmediate and full reinstatement to her formeror substantiallyequivalent position,without prejudice to her seniority or other rightsand privileges previously enjoyed, and make her whole for any loss of earnings sufferedas a result of the discrimination against her.NEW MEXICO TRANSPORTATION COMPANY, INC.,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.PENINSULA AUTO DEALERS ASSOCIATION of the CALI-FORNIA ASSOCIATION OF EMPLOYERSandRETAILCLERKS UNION, LOCAL 775,AFL, Petitioner.Case No.20-RC-2271.November13, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before M. C. Dempster,hearing officer. The hearing officer'srulingsmade at thehearing arefree fromprejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employerisengaged in commercewithin themeaning of the Act.2.The labor organizations involved claimto representcertain employees of the Employer.3.A question affectingcommerce existsconcerning therepresentation of the employees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of theAct.4.The Petitionerseeks to representa unit of all auto-mobile and truck salesmen employed bysome 50employer-members of the Peninsula Auto Dealers Association of theCalifornia Association of Employers, hereinafter referred toas the Association. The Intervenor, Local 111, AutomobileDrivers & Demonstrators Union, IBTCW & H. of America,107 NLRB No. 22 PENINSULA AUTO DEALERS ASSOCIATION57AFL, argues that onlysingle-employer units of these sales-men are appropriate for the purposes of collective bargainingand does not wish to be placed on the ballot if the Board findsamultiemployer unit to be appropriate. The Associationagrees with the Petitioner'sposition concerning the appro-priatenessof the unit.The Association is comprised of approximately 50 member-firms in and around the counties of San Mateo and Palo Alto,California.Allmember-firms are engaged in the sale of newand/orusedautomobiles and trucks. Prior to being acceptedintomembership of the Association each employer wasrequired to sign a statement agreeing to abide by the Asso-ciation bylaws. The bylaws provide that the directors of theAssociation shall have the authority to conduct any and allnegotiations and bargaining on behalf of its members withany labor organization representing any employees of themembership and that every memberagreesto be bound by theterms of an agreement so negotiated.iPursuant to thisauthority the Association,since its inception in 1949, hasnegotiated and signed successive collective-bargaining agree-ments on behalf of its members with Local 665, Garage andService Station Employees Union, IBTCW & H, AFL and Lodge1414 of the International Association of Machinists,coveringsubstantially all employees other than salesmen.Because ofLocal 665's limited geographical jurisdiction,which does not extend into the Palo Alto area, the Associationpermitted its employer-members of the PaloAltoarea, as agroup, to bargain separately with Local 576 of the TeamstersUnion. This Palo Alto group has had successive contracts withLocal 576 since 1949, covering all lubricators, car washersand polishers,and "miscellaneous men." The Association'sagreements with Local 665 have covered substantially thesame types of employees of its members located without thePalo Altoregion.The Association'sagreements with Lodge 1414 of the Ma-chinists Union, covering machinist employees, have been nego-tiated onbehalfof all employer members,including thoselocated in the Palo Alto area.At the time of the hearing in the case,the Association andthe Palto Alto group were continuing the pattern of collectivebargaining that is described above.It appears from the recordthat there is no history of collective bargaining with respectto any of the salesmen currently sought for representation.As indicated above,the Intervenor contends that only single-employer units of these salesmen are appropriate.The BoardiPrior to its affiliation with the California Association of Employers on April 1,1953, theAssociation was known as the Peninsula Auto Dealers Association. Uncontroverted testimonyreveals that this affiliation was effectuated for the sole purpose of acquiring professionalservices in collective bargaining and that the newly formed organization possesses the sameauthority to bind the members as did the original association 5 8DECISIONSOF NATIONAL LABOR RELATIONS BOARDhasheld in several recent cases,2 modifying its earlierprinciples with regard to multiplant and multiemployer bar-gaining units,3that a history of collective bargaining on amultiemployer or multiplant basis for other employees doesnot preclude the establishment of a single unit of a differentcategory of unrepresented employees.The Board'smodifiedrule is based,in part,on the difficulty of organizing multiplantgroups of employees,dispersed over wide geographical areas,and separately supervised.In each of those cases,however,the only union seeking to represent the employees involvedsought to represent them on a single-plant or employer basis.In the instant case the Petitioner is ready and willing torepresent the salesmen on the same basis accorded otheremployees of these employers.It has made an adequate show-ing of interest in this larger group.The Employers involvedhave indicated their willingness to bargain for the salesmen,as they have for other employees,on the basis of an Associa-tionwide unit.Itisclear from the record that collectivebargaining on this basis has been successful with regard tosubstantially all employees other than those requested herein.In view of the foregoing,we find that all automobile and trucksalesmen of the employer-members4of the Peninsula AutoDealers Association of the California Association of Em-ployers, excluding all other employees, guards, watchmen,and all supervisors s as defined in the Act, constitute a unitappropriate for the purposes of bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.1=JosephE Seagram& Sons, 101 NLRB 101; Lownsbury Chevrolet Company, 101 NLRB1752.3Joseph E Seagram&Sons,83 NLRB 1674See AppendixA, attachedhereto.5 For list of supervisors,as stipulated by the parties,see Appendix B, attached heretoAPPENDIX AAnzalone Motor Co.650 El Camino Real, San Bruno714 Kain St., San BrunoBradley & Daland500 El Camino Real, San BrunoSan MateoArata Motor Sales99 Linden Ave.,So. San FranciscoEl Camino Real, San BrunoG. A. Baer705 Alma St.,Palo AltoBeare Motors(Silva's)110 Linden Ave.,So. San FranciscoBray Motor543 El Camino Real,Redwood CityStan Burberick1800 El Camino Real,San CarlosBurlingame Motor Co.200 California Dr.,Burlingame PENINSULA AUTO DEALERS ASSOCIATION59British Motor Cars1321 Howard Ave.,BurlingameCardinal Motors623 Alma St., Palo Alto2524 El Camino Real,Redwood CityClayFisher Motors750 El Camino Real,San BrunoJ.E. French Co.327 Lorton Ave., BurlingameGaskill Motors2101 El Camino Real,Redwood CityWalter W. Carr780 High St., Palo AltoEl Camino Real, Palo AltoTom Chapman655 El Camino Real, San BrunoClarkson Motors1701 El Camino Real,Redwood CityCount of El Camino4218 El Camino Real,Palo AltoCreswood Corporation663 Alma St., Palo AltoC & M Motors1612 El Camino Real,Redwood CityDaniel Motor Sales720 San Mateo Dr., San MateoDaniel's Used Cars2950 El Camino Real,San MateoPaul Diebert Motors346 El Camino Real,Redwood CityDavies Auto Co.1101 El Camino Real,Redwood CityJames Donahue6832 MissionSt., Daly CityEl Camino Motors1335 El Camino Real,Menlo ParkGateway ChevroletDaly CityCarl L. Haas7070 MissionStr., Daly CityHagen & Bell217 Alma St., Palo Alto980 El Camino Real, Palo Alto1100 El Camino Real,San CarlosDon Hampton2400 El Camino Real,Palo Alto511 Alma St., Palo AltoHoyt Pontiac1039 El Camino Real,Redwood CityImpeatrice Bros.7031Mission St.,Daly CityLeo. A. Jacopi698 El Camino RealSo. San FranciscoKingdom Motors, Ltd.1321 Howard Ave.,BurlingameKresteller Motors4th Ave., &Railroad,San MateoLampert Motors833 El Camino Real,San CarlosFred Lautze315 Bayshore Blvd. 6 0DECISIONSOF NATIONALLABOR RELATIONS BOARDBob Leech1450 El Camino Real,Redwood CityLutzFord Sales160 Forest,Palo AltoMacBride Motors123 California Dr.,BurlingameMcAlisterBurlingame Co.50 CaliforniaDr., BurlingamePike Griffin Packard Co.California Dr., BurlingameEl Camino Real,San Bruno815 San Mateo Drive,San MateoRector Motors1021 Burlingame Ave.,BurlingameKen Rhodes1044 El Camino Real,Menlo ParkR. W. McCullock1661 Broadway, Redwood CityMenlo Motors2500 El Camino Real,Menlo ParkMetcalf Mayer2 California Dr., Burlingame837 San Mateo Dr., San MateoTom Milam525 Alma St., Palo AltoFerris Miles, Inc.1101 Main St., Redwood City801 El Camino Real,San CarolosMinto Motor Co.101 California Dr.,BurlingameMotor City770 El Camino Real,San BrunoNeville Motors7360 MissionSt., Daly CityGeorge S. Paddleford774 Emerson St., Palo AltoPeninsulaChevrolet Co.Forest& High St., Palo AltoPeninsula Motors, Inc.San Mateo Dr., BurlingameRedwood Nash Motors, Inc.1026 El Camino Real,Redwood CityRudd Buick265 Lorton, BurlingameRyan &Harper, Inc.570 El Camino Real,Redwood CitySidlow Motors398 El Camino Real,San BrunoSimpson Motors440 Emerson St., Palo AltoSmallcomb Motors Co.100 California Dr.,BurlingameSmallcomb'sof San Bruno601 El Camino Real,San BrunoSouthgate Motors809 Alma St., Palo AltoSterling Motors1610 Broadway, Redwood CityStrassberger Motors, Inc.444 El Camino Real,Menlo ParkWm. J. Sweeney & Sons6806 MissionSt., Daly City PENINSULA AUTO DEALERS ASSOCIATIONSwenson Sales&Service1600 El Camino Real,Redwood CityTimossi Motors6888 MissionSt., Daly CityTop 4 Nash, Inc.900 High St.,Palo AltoAPPENDIX B61Towne Motor Co.Middlefield&TheatreRedwood CityTurner Motors643 El Camino Real,San BrunoMario Volonte616 Linden Ave.,S. San FranciscoList of Sales Personnel in SupervisoryCapacityRedwoodCity AreaTowne Manufacturing Co.George Wells---------Stan BurberickPayton PhillyW. L. Walsh, Jr.Bray MotorsPhil OlanderWalter GarberClarkson MotorsR. C. Riggs ----------Dibert MotorsJohnEdwardsChas.SalvadoreFerris MilesJackKrimmer --------Rodney L a t t a- - - - - - - - -L a m b e r t Borghini- - - - - -Used Car ManagerSales ManagerGeneral Manager of new pas-senger&used vehiclesUsed Car ManagerTruck Sales Manager & Gen-eral Leasing ManagerHagen & BellJames Cochran-------Henery Keith---------Kaye Benjamin--------Hoyt MotorsJohn Stegeman--------Bob Varner----------Redwood MotorsFrank MorrisonSterling MotorsFred ViethGeneral ManagerNew Car ManagerUsed Car MangerUsed CarNew CarDaly CityGateway ChevroletLeo Camp - - - - - - - - - - - New CarSales ManagerAl Stack - - - - - - - - - - - -UsedCar SalesManager337593 0 - 55 - 6 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarl HassDon Middleton--------Joe Badger----------Timossi MotorsJohn Palazzart--------San BrunoAnzalone Motor Co.Al Reynolds----------Bradley & DalandWm. Means----------Nash San BrunoAlan Bybee----------Clay-Fisher MotorsJohn Narny----------Smallcomb's San BrunoWm. Amick----------Sidlow MotorsMarvin Yerter--------Turner MotorsAnthony Manuel-------South San FranciscoBeare-Silvas MotorsSam Warren---------Burlingame-San Mateo AreaSmallcomb Motor Co.E. H. Gregory--------J. J. Valentine--------Burlingame Motor Co.Bob Wilkins----------J.E. French Co.Dan Cobb -----------Metcalfe-MayerStanley Stebenne- - - - - - -Minto MotorsBill Newsham--------Rudd Buick Co.C. E. Monohan--------Bill Mahan ----------Nash BurlingameFred Hudkins---------A. P. Hudkins--------Hanna Burlingame Co.Howard Menge--------Rector Motor Co.Bud Livingston- - - - - - - -General Manager of CompanyUsed Car Sales ManagerGeneral ManagerUsed Car ManagerGeneral Sales ManagerSales ManagerSales ManagerUsed Car ManagerGeneral Sales MangerSales ManagerSalesManager of both newand used carsNew Car ManagerUsed Car ManagerNew & Used Car ManagerUsed Car ManagerUsed Car ManagerUsed Car ManagerGeneral Sales ManagerUsed Car ManagerOwner&General Sales Man-agerUsed Car ManagerUsed Car ManagerUsed Car ManagerAll these men have the power to make complete deals andcan bind management without consulting them. PENINSULAAUTODEALERS ASSOCIATIONPalo AltoCardinal MotorsLarrySmythe--------Hagen & BellEdw. Miller----------JohnKillmer---------Wilbur Warren--------Robert Willems-------Don HamptonRussell Berry --------John Sipos -----------Fred Hunt-----------Southgate MotorsPaul Latham ---------J.Gould ------------LutzFord SalesCarlPeterson- - - - - - - -Owen Tendick--------Dan Gould -----------Palo Alto NashCharles Lee---------Tom MilonGene Deray ----------Geo. PaddlefordGilbert R. Wilson ------Carl Lansing ---------Penn.Chevrolet Co.Edw. Everett---------Joe Balestra---------Simpson MotorsWm. Smart----------Don MacGregor-------Fred Santaro--------Crown MotorsRay Teddy -----------BudHaworth---------Used Car Manager63Mercury Sales ManagerLincoln Sales ManagerUsed Car ManagerAssistant Used Car Manager(Has same authority as War-ren when he is absent).New Car Sales ManagerUsed Car ManagerTruck Sales ManagerUsed Car ManagerNew Car ManagerUsed Car ManagerTruck Sales ManagerAssistant Used Car Manager(Same duties as Peterson onused car lot.Has 5 salesmenunder him).Sales ManagerGeneral Sales ManagerNew Car Sales ManagerUsed Car ManagerGeneralManager and NewCar Sales ManagerUsed Car ManagerGeneral Sales Mgr.New Car Mgr.Used Car ManagerGeneral Sales ManagerUsed Car Manager